 4:17-cr-03004-JMG-CRZ Doc # 574 Filed: 12/28/20 Page 1 of 1 - Page ID # 2439




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiffs,                            4:17CR3004

      vs.
                                                     DETENTION ORDER
LYLE GORDON,

                   Defendants.



      Defendant has failed to meet the burden of showing, by clear and
convincing evidence pursuant to 18 U.S.C. § 3143 (a) and Fed. R. Crim. P. Rule
32.1(a)(6) that Defendant will appear at court proceedings and will not pose a
danger to the safety of any person or the community if released. The Court’s
findings are based on the evidence presented in court and contained in the
court's records, including the allegations within the Petition, all of which indicate
Defendant has been using cocaine while on supervision.

      IT IS ORDERED:

      1)     The above-named defendant shall be detained until further order.

      2)     Defendant is committed to the custody of the Attorney General for
             confinement in a corrections facility; the defendant shall be afforded
             reasonable opportunity for private consultation with counsel; and on
             order of a court of the United States, or on request of an attorney for
             the government, the person in charge of the facility shall deliver
             Defendant to a United States Marshal for appearance in connection
             with a court proceeding.

      Dated this 28th day of December, 2020.

                                             BY THE COURT:

                                             s/ Cheryl R. Zwart
                                             United States Magistrate Judge
